NO. 07-11-0120-CR

                                IN THE COURT OF APPEALS

                         FOR THE SEVENTH DISTRICT OF TEXAS

                                         AT AMARILLO

                                            PANEL B

                                    SEPTEMBER 14, 2011


                                   WILLIE WALTER GRANT,
                                                                       Appellant
                                                v.

                                    THE STATE OF TEXAS,

                                                                        Appellee
                               ___________________________

                 FROM THE 64TH DISTRICT COURT OF HALE COUNTY;

      NO. A16973-0611; HONORABLE ROBERT W. KINKAID, JR., PRESIDING


                                    Memorandum Opinion



Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Willie Walter Grant appeals his conviction for credit card abuse. His appointed

counsel filed a motion to withdraw, together with an Anders1 brief, wherein he certified

that after diligently searching the record, he concluded that the appeal is without merit.

Counsel has also attached a copy of a letter sent to appellant informing him of counsel’s

belief and of appellant’s right to file his own brief or response pro se. By letter dated

August 3, 2011, this court notified appellant of the same right and set September 2,
      1
          Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
2011, as the deadline to respond. To date, appellant has filed neither a response, brief,

nor request for an extension of time.


        In compliance with the principles of Anders, appellate counsel discussed three

potential areas for appeal. They involved 1) the original plea of guilty, 2) the sufficiency

of the evidence supporting the revocation of appellant’s community supervision, and 3)

the propriety of the trial court’s, on its own motion, granting a new trial regarding

appellant’s plea of guilty and holding a new guilty plea hearing.2                          Counsel then

explained why each argument lacked merit since appellant had plead guilty to the

amended indictment, the subject of the new trial, and had plead true to the allegations

found in the State’s motion to revoke his community supervision.


        We also conducted our own review of the record to assess the accuracy of

counsel’s conclusions and to uncover any error pursuant to Stafford v. State, 813
S.W.2d 503 (Tex. Crim. App. 1991). That review failed to reveal any reversible error.


        Accordingly, the motion to withdraw is granted, and the judgment is affirmed.


                                                                   Brian Quinn
                                                                   Chief Justice
Do not publish.

        2
          Apparently, the trial court held a hearing wherein appellant pled guilty to the charge as alleged in
the indictment on March 23, 2007, and entered a judgment on the same day. At the March 23rd hearing,
the State advised and defense counsel agreed to an amendment to the indictment which the trial court
granted. Later, on March 28, 2007, the trial court granted a new trial and signed an order granting the
amendment of the indictment so that the indictment correctly stated the charged offense and so that the
stipulation of evidence signed by appellant supported the indictment. Furthermore, the trial court orally
pronounced appellant’s sentence on the 28th. However, we note that the judgment signed on March 28th ,
the day of the new trial, incorrectly reflected that appellant was sentenced on March 23, 2007, which was
the date of the earlier hearing. This is of import because appellant’s probation was extended for another
three years and the order extending the probation was signed on March 26, 2010, which would have
been past the original three-year probated sentence if the March 23rd date was the correct date to be
used in calculating the date appellant’s probation terminated.


                                                      2